DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Furui (US Pub. 20140151079) in view of Smith (US Pub. 2019/0173349).
Regarding claim 1, Furui discloses a power tool (fig. 4C) comprising: 
a housing having a motor housing portion (par.0128 “the electric motor of the power tool”, fig. 4C element “M”), a handle portion (fig.7, element 32), and a battery pack receiving portion, wherein the battery pack receiving portion includes a battery pack compartment including a battery pack support structure configured to receive and support a battery pack including battery terminals (fig.7, par.0274); 
a terminal block located in the battery pack receiving portion and including tool terminals, wherein at least two terminals of the tool terminals are configured to electrically and physically couple to the battery terminals (fig. 1A elements 22, 52); 
an insertable device compartment located in the battery pack receiving portion (par.0310 “various other interlocking, form-fit….to physically engage…..the power tool and/or with the battery pack such as one or more slide rails”); 
an insertable wireless communication device (par.0277 “adapter 70”, par.0279 “adapter 70….inserted through a hollow….coupled to the power tool housing 30”, par.0282 “a space 35”, fig.12) including a first electronic processor and a transceiver (par.0219 “communicator 78” “controller 72”, fig. 1A), the insertable wireless communication device configured to be received in the insertable device compartment and including device terminals (par.0284, fig. 10-12), wherein at least one device terminal is configured to electrically and physically couple to at least one shared terminal of the at least two terminals of the tool terminals wherein the insertable wireless communication device (fig. 1A elements 22, 52) is configured to wirelessly communicate with an external device (fig. 1A, element 100); 
a second electronic processor within the housing and configured to control operation of the motor (fig. 1A, element 12), and 
communicate with the first electronic processor when the insertable wireless communication device is inserted into the insertable device compartment to allow information to be transferred between the second electronic processor and the external device (par.0230 “The communicator 108 transmits the new value, either wirelessly…to the communicator 78 of the adapter 70.…..or it may be accessed by the tool controller 12 via the via the communication terminals 24, 74).  
Furui discloses the electric motor of the power tool (par.0128).  However, Furui fails to teach a motor having a rotor and a stator. 
Smith discloses a motor having a rotor and a stator (par.037).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Furui with the above teaching of Smith in order to provide a stator housed within the motor housing and a rotor pivotably arranged inside the stator as suggested by Smith (par.006).
Regarding claim 2, the modified Furui discloses the first electronic processor of the insertable wireless communication device is configured to at least one of a group of: receive power tool data from the second electronic processor of the power tool and transmit the power tool data to the external device; and receive power tool configuration data from the external device and transmit the power tool configuration data to the second electronic processor of the power tool (Furui, par.0121 “the external device may be “smart” in that comprises communication means…..capable of processing and/or analyzing data received from the adapter….as well as generating data….to be transmitted to the battery pack and/or power tool via the adapter”).  
Regarding claim 3, the modified Furui discloses the at least two terminals of the tool terminals configured to couple to the battery terminals extend from the terminal block (fig. 1A elements 22, 52, par.0282 “a female connector 37 is provided within the battery pack interface 34”) through the insertable device compartment and into the battery pack compartment (Furui, fig. 8-10).  
Regarding claim 4, the modified Furui discloses the tool terminals include a tool terminal that extends into the insertable device compartment but does not extend into the battery pack compartment; and is configured to couple to a device terminal of the device terminals but is not configured to couple to any of the battery terminals (Furui, fig. 8-11).  
Regarding claim 5, the modified Furui discloses the tool terminals include a tool terminal that is configured to couple to a battery terminal of the battery terminals (Furui, fig.2A elements 22, 52, 56) but is not configured to couple to any of the device terminals (Furui, fig.2A, elements 55, 54).  
Regarding claim 6, the modified Furui discloses the at least one shared terminal fig. is configured to at least one of a group consisting of allow power (fig. 4A, element 50) to be provided from the battery pack to the power tool (Furui, fig.4A, element 22, 52) and to the insertable wireless communication device via the at least one shared terminal (Furui, fig.4A elements 22, 25); and allow data to be exchanged between at least two of a group consisting of the battery pack, the power tool, and the insertable wireless communication device via the at least one shared terminal (Furui, fig.4A, elements 56, 26, 24).  
Regarding claim 7, the modified Furui discloses the battery pack is configured to be slidably received by the battery pack compartment along a first plane (par.0274, par.0310 “the power tool and/or with the battery pack, such as one or more slide rails”); and wherein the insertable wireless communication device is configured to be slidably received by the insertable device compartment along a second plane that is parallel to the first plane (fig.9 element 70, fig.10, 13, 16).  
Regarding claim 8, the modified Furui discloses when the battery pack is coupled to and supported by the battery pack receiving portion of the power tool, the battery pack at least partially blocks an opening of the insertable device compartment (par.0201).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furui.
Regarding claim 9, Furui discloses power tool comprising: a housing having a motor housing portion, a handle portion, and a battery pack receiving portion, wherein the battery pack receiving portion includes a terminal block including tool terminals, a battery pack compartment including a battery pack support structure configured to receive and support a battery pack, wherein the battery pack includes battery terminals configured to physically and electrically connect to a first selection of at least two terminals of the tool terminals, an insertable device compartment configured to receive and support an insertable wireless communication device, wherein the insertable wireless communication device includes device terminals configured to physically and electrically connect to a second selection of at least two terminals of the tool terminals (fig. 1A, fig. 7-13).  
Regarding claim 10, Furui discloses the first selection of at least two terminals of the tool terminals that are configured to be physically and electrically connected to the battery terminals of the battery pack are shared terminals that are the same as the second selection of at least two terminals of the tool terminals that are configured to be physically and electrically connected to the device terminals of the insertable wireless communication device (fig. 4A elements 22, 52, 25, 74, 25).  
Regarding claim 11, Furui discloses the shared terminals are configured to at least one of a group consisting of allow power to be provided from the battery pack to the power tool and to the insertable wireless communication device via the shared terminals; and allow data to be exchanged between at least two of a group consisting of the battery pack, the power tool, and the insertable wireless communication device via the shared terminals (fig.4A, elements 56, 26, 24, 74).  
Regarding claim 12, Furui discloses the shared terminals extend from the terminal block through the insertable device compartment and into the battery pack compartment (fig.4A, elements 56, 26, 24, 74, fig. 4C).  
Regarding claim 13, Furui discloses the tool terminals include a tool terminal that extends into the insertable device compartment but does not extend into the battery pack compartment; and is configured to couple to a device terminal of the device terminals but is not configured to couple to any of the battery terminals (fig. 3A, 5C).  
Regarding claim 14, Furui discloses the tool terminals include a tool terminal that is configured to couple to a battery terminal of the battery terminals but is not configured to couple to any of the device terminals (fig. 2C).  
Regarding claim 15, Furui discloses the insertable wireless communication device is configured to wirelessly communicate with an external device and the insertable wireless communication device includes a first electronic processor and a transceiver (fig. 1A element 100, 72, fig.28 element 78); and wherein the power tool includes a second electronic processor (fig. 1A element 12) within the housing and configured to control operation of a motor located within the motor housing portion (fig. 1A element “M”), and communicate with the first electronic processor when the insertable wireless communication device is inserted into the insertable device compartment to allow information to be transferred between the second electronic processor and the external device (par.0121 “the external device may be “smart” in that comprises communication means…..capable of processing and/or analyzing data received from the adapter….as well as generating data….to be transmitted to the battery pack and/or power tool via the adapter”).  
Regarding claim 16, Furui discloses the first electronic processor of the insertable wireless communication device is configured to at least one of a group of: receive power tool data from the second electronic processor of the power tool and transmit the power tool data to the external device; and receive power tool configuration data from the external device and transmit the power tool configuration data to the second electronic processor of the power tool (par.0121 “the external device may be “smart” in that comprises communication means…..capable of processing and/or analyzing data received from the adapter….as well as generating data….to be transmitted to the battery pack and/or power tool via the adapter”).    
Regarding claim 17, Furui discloses method of operating a power tool, the method comprising: receiving and supporting an insertable wireless communication device in an insertable device compartment of a battery pack receiving portion of the power tool that includes a housing having a motor housing portion, a handle portion, and the battery pack receiving portion, wherein the insertable wireless communication device includes device terminals 41Attorney Docket No. 066042-6348-US02 configured to physically and electrically connect to shared tool terminals of a terminal block included in the battery pack receiving portion; receiving and supporting a battery pack in a battery pack compartment of the battery pack receiving portion, wherein the battery pack includes battery terminals configured to physically and electrically connect to the shared tool terminals; receiving, by the power tool, power from the battery pack via at least two of the shared tool terminals; and receiving, by the insertable wireless communication device, power from the battery pack via the at least two of the shared tool terminals (fig. 1A, fig. 7-13).    
Regarding claim 18, Furui discloses receiving, by the power tool, first data from at least one of a group consisting of the battery pack and the insertable wireless communication device via at least one other of the shared tool terminals; and receiving, by the insertable wireless communication device, second data from at least one of a group consisting of the battery pack and the power tool via the at least one other of the shared tool terminals (par.0121 “the external device may be “smart” in that comprises communication means…..capable of processing and/or analyzing data received from the adapter….as well as generating data….to be transmitted to the battery pack and/or power tool via the adapter”).      
Regarding claim 19, Furui discloses the insertable wireless communication device is configured to wirelessly communicate with an external device and the insertable wireless communication device includes a first electronic processor and a transceiver, wherein the power tool includes a second electronic processor within the housing, and further comprising: controlling, with the second electronic processor, operation of a motor located within the motor housing portion, and communicating information between the first electronic processor and the second electronic processor when the insertable wireless communication device is inserted into the insertable device compartment to allow the information to be transferred between the second electronic processor and the external device via the first electronic processor (fig. 1A, par.0121 “the external device may be “smart” in that comprises communication means…..capable of processing and/or analyzing data received from the adapter….as well as generating data….to be transmitted to the battery pack and/or power tool via the adapter”).  
Regarding claim 20, Furui discloses communicating the information between the first electronic processor and the second electronic processor includes:  42Attorney Docket No. 066042-6348-US02 receiving, with the first electronic processor, power tool data from the second electronic processor of the power tool and transmitting the power tool data to the external device; and receiving, with the first electronic processor, power tool configuration data from the external device and transmitting the power tool configuration data to the second electronic processor of the power tool (fig. 1A, par.0121 “the external device may be “smart” in that comprises communication means…..capable of processing and/or analyzing data received from the adapter….as well as generating data….to be transmitted to the battery pack and/or power tool via the adapter”).
 
  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642